UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52575 Lightning Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8583866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 23 Creek Circle, Boothwyn, Pa 19061 (Address of principal executive offices) (Zip Code) (610) 494 5534 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x The aggregate market value of the common equity held by non-affiliates of the registrant as of June 30, 2009 was approximately $690,000 based upon the valuation determined by the board of directors when it set the exercise price of stock options on June 29, 2009. The number of shares of the registrant’s common stock, par value $0.001, outstanding as ofMarch 19, 2010 was 4,652,474. The number of shares of the registrant’s Series A Nonvoting Capital Stock, par value $0.001, outstanding as ofMarch 19, 2010 was 500,000. EXPLANATORY NOTE This Amendment No. 1 to our Annual Report on Form 10-K for the year ended December 31, 2009, originally filed with the Securities and Exchange Commission on March 31, 2010, is being filed only for the purposes of (i) expanding the Liquidity and Capital Resources section of Part II, Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operation in order to summarize certain information appearing elsewhere in the Form 10-K and (ii) clarifying certain terminology that previously appeared in the Liquidity and Capital Resources section. Except as described above and except for the inclusion of exhibits required in this Form 10-K/A, no changes have been made to the Form 10-K as originally filed.This Form 10-K/A does not reflect events occurring after the original filing date of our Form 10-K, and it does not update in any way the information or disclosures contained in the Form 10-K as originally filed. TABLE OF CONTENTS PART II Page Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 1 PART IV Item 15. Exhibits and Financial Statement Schedules 10 (i) PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. CAUTIONARY STATEMENT Throughout this report we make “forward-looking statements,” as that term is defined in Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended (the”Exchange Act”).Forward-looking statements include the words “may,” ”will,” “could,” “would,” likely,” estimate,” “intend,” “plan,” “continue,” “believe,” “expect,” “projections” or “anticipate” or the negative of such terms and similar words and include all discussions about our ongoing or future plans, objectives or expectations. We have based these forward-looking statements on our current expectations and projections about future events.These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions that may cause our actual results, level of activity, performance or achievementsto be materially different from any future results, levels of activity performance or achievements expressed or implied by such forward-looking statements. You should read this report completely and with the understanding that actual future results may be materially different from what we expect.We do not plan to update forward-looking statements unless applicable law requires us to do so, even though our situation or plans may change in the future. All future written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section or elsewhere in this report.In light of these and other risks, uncertainties and assumptions, the forward-looking events discussed in this report might not occur. Specific factors that might cause our actual results to differ from our expectations, might cause us to modify our plans or objectives, or might affect our ability to meet our expectations include, but are not limited to those identifiedin Item. 1A “RISK FACTORS”. The historical financial information contained in this section has been derived from ourfinancial statements and should be read together with the financial statements and related notes contained elsewhere in this report. 1 Overview We were formed to develop and market our System, which is an electronic poker table that provides a fully automated table gaming experience without a dealer in casinos and card rooms in regulated jurisdictions worldwide.Our System is designed to increase revenue and security while helping to reduce the labor costs associated with poker play.Our System achieves the goal of increasing revenue by allowing a larger number of hands to be played per hour, increasing the “rake” or per-hand fee collected by the operator commensurately.The elimination of a live dealer also reduces labor costs and permits more tables to be operational in jurisdictions where skilled poker dealers are in short supply. Our automated table has an added benefit of eliminating mistakes by both the dealer and the player, and eliminating the need to tip the dealer.The automated nature of our System also provides an opportunity to present information about the game to the players via individual player screens and via the common center monitor. In the quarter ended September 30, 2009, we commenced the design, manufacture, marketing, sale and operation of video and reel- spinning gaming machines to customers in various gaming jurisdictions. The current products are (i) a Video Scrabble bonus slot machine, (ii) a multi-rack slot machine and (iii) a spinning reel slot machine. We began to expand the scope of our product offerings and embarked on an initiative to market our game offerings to additional Native American jurisdictions as well as the commercial casino marketplace and cruise lines. We have generated operating revenue, but we have a history of losses since our inception. We incurred a net loss of $4,166,974 in the fiscal year ended December 31, 2009. We areregistered as an approved vendor to distribute our System to casinos, tribal casinosand card rooms located in California, Connecticut, Iowa and New York. We have also placed our System in casinos in the Alberta andBritish Columbia provinces in Canada, Aruba, Australia, Bulgaria, Columbia, Curacao, Finland, Germany, Guatemala, Lebanon, Macau, Panama, Portugal, Romania, Spain, andthe Czech Republic. We must obtain regulatory approvals in many additional jurisdictions, including Nevada, in order to fully effectuate our business plan. We may not receive any such regulatory approvals. We recently withdrew our licensing application in Nevada, without prejudice, due to current economic conditions. Due to these and a variety of other factors, including those described under “RiskFactors” in Item1A of this report, we may be unable to generate significant revenues or margins, control operating expenses orachieve or sustain profitability in future years. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures. On an ongoing basis, we evaluate these estimates, including those related to the valuation of equity awards issued. We base our estimates on historical experience and on various other assumptions that we believe arereasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that of our significant accounting policies, which are described in Note 1 to our financial statements appearing elsewhere in this report, the following accounting policies involve a greater degree of judgment and complexity. Accordingly, these are the policies we believe are the most critical to aid in fully understanding and evaluating our consolidated financial condition and results of operations. 2 Revenue Recognition We generate revenue from leasing our System and slot machines and from providing maintenance and support services to customers that license our System and slot machines.We sell our Systems and slot machines outright (not including the software which is licensed and not sold) to some customers, with a recurring fee formaintenance. We recognize revenue in accordance with the FASB guidance on software revenue recognition. We recognize revenue on sales of our products, net of rebates, discounts and allowances, when persuasive evidence of an agreement exists, the sales price is fixed or determinable, our System and slot machines are delivered and our ability to collect is reasonably assured. We recognize revenue generated under operating leases when the ability to collect is reasonably assured. The lease agreements are based on either a fixed monthly price or a pre-determined percentage of the monthly net “rake” revenue collected foreach System and daily revenue collected for each slot machine. If multiple units of our products are included in any onesale or lease agreement, weallocate revenue to each unit based upon its respective fair value against the total contract value and defer revenue recognition on those units where we have not met all requirements of revenue recognition. We recognize revenue from maintenance and support services ratably over the term of thesupport services agreement. We intend to recognize any revenues from professional services not essential to the customers’ use of the software under time-and-materials-based agreements as services are performed. Research and Development All employee and product costs associated with the development of our products are expensed until technological feasibility is reached. Technological feasibility is established when a product design and a working model of the software product have been completed and the completeness of the working model and its consistency with the product design have been confirmed by testing. Capitalized Software We expense internally-developed software costs in accordance with guidance by the Financial Accounting Standards Board (“FASB”) with respect to research and development costs. Research and development costs relating principally to the design and development of products are expensed as incurred. Equity-based Compensation We account for our stock-based employee compensation awards in accordance with FASB issued guidance on transactions in which an entity exchanges its equity instruments for goods or services. The FASB guidance also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments. We value stock options issued based upon the Black-Scholes option-pricing model and recognize this value as an expense over the period in which the options vest. We estimate thefair value of each option award on the date of grant using the Black-Scholes option pricing model that used the assumptions noted in the following table.Expected volatility is based upon publicly traded companies with similar characteristics.We use historical data to estimate option exercise and employee termination within the valuation model.The expected term of options granted represents the period of time that options granted are expected to be outstanding.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. 3 Year ended December 31, Year ended December 31, Weighted average volatility 49 % % Expected dividends 0 0 Expected term (in years) 10 10 Weighted average risk-free interest rate % % Based on the Black-Scholes model, we recorded $118,407 and $125,941 of compensation expense during the years ended December 31, 2009 and2008, respectively. Income Taxes We account for income taxes under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. The accounting for income taxes involves significant judgments and estimates and deals with complex tax regulations. The recoverability of certain deferred tax assets is based in part on estimates of future income and the timing of temporary differences, and the failure to fully realize such deferred tax assets could result in a higher tax provision in future periods. In June 2006, the FASB issued guidance that clarifies the accounting for uncertainty in income taxes recognized in financial statements. It prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurementof a tax position taken or expected to be taken in a tax return. The interpretation became effective for Lightning Poker beginning in 2007. The adoption by Lightning Poker of the guidance on income taxes did not have any material impact on its results of operations, financial position or cash flows. Recent Accounting Pronouncements In September 2006, the FASB issued guidance that defines fair value, establishes a framework for measuring fair valueand expands disclosures about fair value measurements. The guidanceestablished a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The Company adopted the guidance on fair value as of January 1, 2008, for financial instruments measured at fair value on a recurring and nonrecurring basis. Although the adoption of the guidance did not materially impact ourfinancial condition, results of operations, or cash flows, we arenow required to provide additional disclosures as part ofour financial statements. In December 2007, the FASB issued guidance that establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, including noncontrolling interests, contingent consideration,and certain acquiredcontingencies.The guidance on business combinations also requires acquisition –related transaction expenses and restructuring costs be expensed as incurredrather than capitalized. The guidance also provides for disclosures to enable users of the financial statements to evaluate the nature and financial effects of the business combination. The guidancebecame effective for us onJanuary 1, 2009 and must be applied to business combinations completed on or after that date. In December 2007, the FASB issued guidance on the accounting and reporting for a noncontrolling interestin a subsidiary.The guidanceis effective for fiscal years beginning on or after December15, 2008.The adoption of the guidancedid not have any effect on ourresults of operations, financial condition, or cash flows. 4 In March 2008, the FASB issued guidance on disclosures about derivative instruments and hedging activities. The guidance requires enhanced disclosures on derivative instruments to enable investors to better understand their effects on an entity’s financial position, financial performance and cash flows. The guidanceis effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008. We arenot currently the holder of any derivative instruments; thus, adoption of the guidance did not have any effect on ourresults of operations, financial condition, or cash flows. In April 2008, the FASB issued guidance on determiningthe useful life of intangible assets. The guidanceis effective for financial statements issued for fiscal years beginning after December 15, 2008, and interim periods within those fiscal years. Itbecame effective for our fiscal year that began in January 2009. The guidance requires thedetermination ofthe useful life of a recognized intangible asset be applied prospectively to intangible assets acquired after the effective date. However, the disclosure requirements of the guidancemust be applied prospectively to all intangible assets recognized in the Company’s financial statements as of the effective date. The adoption of the guidance did not have any effect on ourresults of operations, financial condition, or cash flows. In May 2008, the FASB issued guidanceon accounting for convertible debt instruments that may be settled in cash upon conversion.The guidancerequires that convertible debt instruments that may be settled in cash upon conversion be separated into a debt and equity component. The debt component will be equal to the fair value of a similar liability and reflect the entity's borrowing rate for nonconvertible instruments. The equity component will be the residual difference between the proceeds and the value of the debt component. The guidanceis effective for fiscal years beginning after December 15, 2008 and interim periods within those fiscal years and requires retrospective restatement of all periods presented. Itbecame effective for our fiscal year that began in January 2009.The adoption of the guidance did not have any effect our consolidated financial statements. In May 2008, the FASB issued The Hierarchy of Generally Accepted Accounting Principles( the” Hierarchy”). The Hierarchy identifies the sources of accounting principles and the framework for selecting principles to be used in the preparation of financial statements that are presented in conformity withGAAP. TheGAAP hierarchy was previously set forth in the American Institute of Certified Public Accountants Statement on Auditing Standards No. 69, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles . Though the FASB does not expect a change in current practice, the FASB issued the Hierarchy in order for the GAAP hierarchy to reside in the accounting literature established by the FASB. The Hierarchy is effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles . Any effect of applying the provisions of the hierarchy shall be reported as a change in accounting principle in accordance withFASB guidance onaccounting changes and error corrections. We are currently reviewing the guidanceto determine its impact on the Company’sfinancial statements upon adoption. In June 2008, the FASB issued guidance on determining whether instruments granted in share-based payment transactions are participating securities. The FASB concludedthat unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents are participating securities and shall be included in the calculation of earnings per share pursuant to the two-class method. The guidanceis effective for financial statements issued for fiscal years beginning after December 15, 2008, requiring all prior-period earnings per share data to be adjusted retrospectively. The adoption of the guidance did not have any effect our consolidated financial statements. Effective January1, 2009 we adopted the provisions of the FASB guidance on determining whether an instrument (or embedded feature) is indexed to an entity’s own stock. The guidanceapplies to any freestanding financial instruments or embedded features that have the characteristics of a derivative, as defined by the FASB guidanceon accounting for derivative instruments and hedging activities,” and to 5 any freestanding financial instruments that are potentially settled in an entity’s own common stock. As a result of adopting the guidance , our outstanding warrants exercisable for 7,009,145 shares, previously treated as equity pursuant to the derivative treatment exemption, were no longer afforded equity treatment. These warrants have a weighted average exercise price of $1.70 per share and a weighted average remaining life of 3 years. As such, effective January 1, 2009 we reclassified the fair value of thesewarrants, which have exercise price reset features, from equity to liability status as if these warrants were treated as a derivative liability since their date of issue. On January1, 2009, we reclassified from additional paid-in capital, as a cumulative effect adjustment, $909,000 to beginning retained earnings and $16,000 to a long-term warrant liability to recognize the fair value of such warrants on such date. The fair value of these warrants increasedto $338,000 as of December 31, 2009. We recognized a net loss from the change in fair value of these warrants for the year ended December 31, 2009 ofapproximately $307,000. In accordance withloans obtained by the Company (Note 5), the lenders holdwarrants to purchase 7,009,145 shares of the Company’s commonstock at any time through June 2013 atpricesranging between $1.10 and $2.00 per share.The purchase price is subject to adjustment from time to time pursuant to the provisions of the respective warrant agreements. The warrants were not issued with the intent of effectively hedging any future cash flow, fair value of any asset, liability or any net investment in a foreign operation. The warrants do not qualify for hedge accounting, and as such, all future changes in the fair value of these warrants will be recognized currently in earnings until such time as the warrants are exercised or expire. The Company measures its warrantsat fair value. In accordance with the FASB guidance , warrantsare classified within Level 3 because they are valued using the Black-Scholes model. Some of the inputs to these valuations are unobservable in the market and are significant. In May 2009, the FASB issued guidance onsubsequent events.The guidance establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The guidanceis effective for interim or annual financial periods ending after June 15, 2009. The adoption ofthe guidance did not have amaterial impact onthe Company. In June 2009, the FASB issued guidance on the accounting standards codification and the hierarchy of generally accepted accounting principles. The guidancenames the FASB Accounting Standards Codification ("ASC") as the source of authoritative accounting and reporting standards in the United States, in addition to guidance issued by the SEC.The ASC is a restructuring of accounting and reporting standards designed to simplify user access to all authoritative GAAP by providing the authoritative literature in a topically organized structure.The ASC reduces the GAAP hierarchy to two levels, one that is authoritative and one that is not.The ASC is not intended to change GAAP or any requirements of the SEC.The ASC became authoritative upon its release on July 1, 2009 and is effective for interim and annual periods ending after September 15, 2009. In October 2009, the FASB issued guidance on revenue recognition formultiple-deliverable revenue arrangements. The guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The guidanceaddresses how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting. We are currently evaluating the impact the guidance will have on our consoldiated financial statements. In October 2009, the FASB issued guidance on certain revenue arrangements that include software elements. The guidancereduces the types of transactions that fall within the current scope of software revenue recognition guidance. Existing software revenue recognition guidance requires that its provisions be applied to an entire arrangement when the sale of any products or services containing or utilizing software when the software is considered more than incidental to the product or service. As a result of the guidancemany tangible products and services that rely on software will be accounted for under the multiple-element arrangements revenue recognition guidance rather than under the software revenue recognition guidance. Under this new guidance, the following components would be excluded from the scope of software revenue recognition guidance: the tangible element of the product, software products bundled with tangible products where the software components and non-software components function 6 together to deliver the product's essential functionality, and undelivered components that relate to software that is essential to the tangible product's functionality. The guidancealso addresseshow to allocate transaction consideration when an arrangement contains both deliverables within the scope of software guidance (software deliverables) and deliverables not within the scope of that guidance (non-software deliverables). This guidance will be effective for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. We may elect to adopt the provisions prospectivelyto new or materially modified arrangements beginning on the effective date or retrospectively for all periods presented. However, we must elect the same transition method for this guidance as that chosen for revenue recognition formultiple-deliverable revenue arrangements . We are currently evaluating the impact the guidancewill have on our consolidated financial statements. Twelve Months Ended December 31, 2009 Compared to TwelveMonths Ended December 31, 2008 Revenue The Company’s revenues for the year ended December 31, 2009 were $2,828,000 compared to $1,479,000 for theprior year. The increase in revenues was due to the sale of Systems in the current period to international customers,asale of the Video Scrabble machines andcommencement of new System and Video Scrabble installations. Cost of Products Sold For the year ended December 31, 2009, cost of products soldincreased $153,000to $686,000from $533,000 for the year ended December 31, 2008. This increase was due to the cost associated with sale ofSystems tointernational customers. Gross margins were 59% for the year ended December 31, 2009 compared with 51% for the year ended December 31, 2008. The increase in gross marginwas principally due to lower selling costs. Operating Expenses Operating expensesdecreased by $192,000 to $559,000for the year ended December 31, 2009, from $751,000 for the year ended December 31, 2008.Thisdecreasewas primarily the result of lower System design costs due to the maturing of theSystem design, partly offset by lower System assembly activity and increased commissions on new System installations. Research and Development Expenses Research and development expensesdecreased by $300,000 to $1,100,000 for the year ended December 31 2009, from $1,400,000 for the year ended December 31, 2008. Research and development expensesare primarily related tolower Systemdevelopmentcosts,partly offset by development of our new Video Scrabble gaming product. Selling, General and Administrative Expenses Selling, general and administrative expenses decreased by $99,000 to $1,867,000 for the year ended December 31, 2009, from $1,966,000 for the year ended December 31, 2008.This decrease was primarily the result ofthe absence of Merger expenses of $136,000, lower insurance costs and lower staffing costs partly offset byhigher regulatory fees, compliance costsandcollection reserves. Depreciation and Amortization Depreciation and amortization decreased from $1,391,000 for the year ended December 31, 2008 to $1,289,000 for the yearended December 31, 2009. This decrease was primarily related to lower depreciation charges as a result of he impairment charge in 2008, partly offsetby the depreciation of Systems placed under contracts andamortization of brand licenses. 7 Net Interest Expense Net interest expense increased from $1,009,000 for the yearended December 31, 2008 to $1,188,000 for the year ended December 31, 2009. This change was the result of the issuance of notes payable and related warrants during 2008 of $4,000,000 and lower interest earning on lower investable cash balances. Change in Value of Warrants In June 2008, the FASB issuedguidance on determining whether an instrumentis indexed to an entity's own stock. The guidancelays out a procedure to determine if a company's equity-linked financial instrument (or embedded feature) is indexed to its own common stock. The guidance is effective for fiscal years beginning after December 15, 2008. The outstanding warrants that were previously classified in equity were reclassified to derivative liabilities on January 1, 2009 in accordance with the guidance. We estimated the fair value of these liabilities as of January 1, 2009 to be $16,000.The fair value of these liabilities was $338,000 at December 31, 2009. $307,000 of the $322,000 change in fair value is reported in our consolidated statement of operations as a “Change in value of warrants”. The remaining $15,000 was related to the value of new warrants issued in connection with the sale of 500,000 warrants by a lender. Liquidity and Capital Resources We have incurred net losses since inception.We have historically funded our operating costs, research and development activities, working capital investments and capital expenditures associated with our growth strategy with proceeds from the issuances of our stock, and loans. These transactions are described in more detail following the discussion of cash flows below: Discussion of Statement of Cash Flows Years Ended December 31, Change Net cash used in operating activities $
